Citation Nr: 1217898	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-29 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates (Inlet), on August 15, 2007. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Georgetown Memorial Hospital (GMH), on August 15, 2007. 

3.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina (MUSC), from August 16, 2007 to August 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 decision of the Department of Veterans' Affairs Medical Center (VAMC) in Charleston, South Carolina which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates, on August 15, 2007; and Georgetown Memorial Hospital, on August 15, 2007.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008 and reissued in October 2008, upon receipt of additional evidence; however, as explained herein, those SOCs did not reflect consideration of the claim involving the Inlet Cardiopulmonary & Associates - accordingly that claim must be remanded as will be explained further herein.  The Veteran filed a timely substantive appeal (via the VA Form 9) addressing the claim involving Georgetown Memorial Hospital in October 2008. 

This matter is also before the Board on appeal from a September 2008 decision of the VAMC in Charleston, South Carolina which denied entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina, from August 16, 2007 to August 22, 2007.  In October 2008, the Veteran (arguably) filed additional evidence in support of that claim/also construed as an NOD.  An SOC was issued in October 2008 and a timely substantive appeal was filed in October 2008.  

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).  Thus, the Veteran has standing with respect to all of the claims in appellate status in this case. 

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge in September 2010.  A transcript of that hearing has been associated with the claims file.

The matters on appeal as listed on the title page were previously before the Board in December 2010, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand with respect to the reimbursement claims involving GMH and MUSC and the case has returned to the Board for appellate consideration of those claims.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As further explained herein, additional action is required as pertains to the reimbursement claim involving Inlet, pursuant to the Remand below.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates, on August 15, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim filed by the Veteran for treatment rendered by MUSC from August 16 to 22, 2007, was received on September 11, 2008, over 90 days after the claim was denied by the United HealthCare Insurance Company under the American Association of Retired Persons (AARP) Personal Health PM Plan, on January 31, 2008. 

2.  The claim filed by the Veteran for treatment rendered by GMH on August 15, 2007, was received on February 12, 2008, within 90 days after the claim was denied by the United HealthCare Insurance Company under the American Association of Retired Persons (AARP) Personal Health PM Plan, on January 31, 2008.

3.  The Veteran received private treatment by GMH on August 15, 2007, in preference to seeking VA treatment.  

4.  The medical services that the Veteran received at GMH on August 15, 2007, were not of such nature that delay would have been hazardous to his life or health, nor were they of such nature that he could not have been safely transferred to a VA or other Federal facility which was feasibly available for his care.


CONCLUSIONS OF LAW

1.  A timely claim was not filed in conjunction with the claim seeking payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina (MUSC), from August 16, 2007 to August 22, 2007.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1004(d) (2011). 

2.  Although having filed a timely claim, the criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment rendered by the Georgetown Memorial Hospital (GMH) on August 15, 2007, have not been met.  38 U.S.C.A. § 1725 (West 2002); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).   

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In the March 2008 and September 2008 decision letters, the VAMC notified the Veteran that it had denied payment of the medical expenses incurred after his treatment, because it had been determined that his claims were not submitted within 90 days of his medical care.  In a post-decision letter dated in June 2008, the Veteran was provided notice of the VCAA and was informed that to substantiate his claim that he need to provide evidence that care of services were rendered for an adjudicated service-connected disability or for any condition of a veteran who had been determined to be totally and permanently disabled as a result of a service-connected disability, care was rendered in a medical emergency of such nature that a delay would have been hazardous to life or health, and VA or other federal facilities were not available.  Although this notice was incomplete and given after the initial denial of one claim, the Board finds that such defect in VA notice does not constitute prejudicial error because the evidence shows actual knowledge on the part of the Veteran and his representative as demonstrated during the September 2010 videoconference hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

Further, in a June 2008 letter to the Veteran, issued on the same date as the VCAA letter, VA noted that the claim for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment rendered by GMH, was reconsidered and upheld due to untimely filing. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011). 

Pertinent Laws and Regulations

The Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), provides general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-100 8 (2010), as amended by 68 Fed. Reg. 3401 -04 (Jan. 24, 2003) (effective March 25, 2003).  This law was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., May 29, 2000. he interim final rule implementing the new statute provided that its effective date was May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (July 12, 2001).  The final regulation at 38 C.F.R. § 17.1002(a) through (i) provides a list of nine separate prerequisites, which must be met, before VA may advance payment or reimbursement for emergency services provided for nonservice-connected disabilities in non-VA facilities. 

To be eligible for reimbursement under this authority, the veteran has to satisfy all of nine of the following conditions: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) the claim for payment if reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) the veteran is financially liable to the provider of emergency treatment for that treatment; (g) the veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) if the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment, and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and; (i) the veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d). 

Under 38 C.F.R. § 17.1004(e), if after reviewing a claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained. 

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may." Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency). 

Analysis

The Veteran contends that he is entitled to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered for a non-service connected heart condition by the GMH, on August 15, 2007; and at MUSC, from August 16, 2007 to August 22, 2007.  Hence the provisions of 38 U.S.C.A. § 1725 are applicable to this claim.  

Initially the Board must determine whether the Veteran filed his claims in a timely manner.  The regulation, 38 C.F.R. § 17.1004(d), is clear that the beginning of the 90 days commences with, as applicable here, the date that the Veteran was discharged from the facility that furnished the emergency treatment; or, the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

In a letter issued on January 31, 2008, the Veteran was informed that he was denied coverage by a third party, in this case the United HealthCare Insurance Company under the AARP's Personal Health PM Plan.  Therefore, the Veteran finally exhausted without success, action to obtain payment or reimbursement for the treatment from a third party on January 31, 2008. 

With respect to the claim for medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007, an application was initially received on February 12, 2008.  A decision letter was sent to the Veteran in March 2008 and again in September 2008 denying entitlement to payment or reimbursement unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007, finding that the claim was not timely filed as it was not submitted within 90 days of medical care.  

Therfore, the Board finds that the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment by GMH on August 15, 2007, which falls within the 90-day period for submission of a claim for reimbursement after the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party, in this case January 31, 2008.  Accordingly, in this case the 90-day time period commenced on January 31, 2008, and the initial claim involving treatment provided at GMC was received in February 2008, within 90 days thereafter.  Thus, this claim was filed in a timely manner. 

With respect to the claim for medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007, an application was initially received on September 11, 2008 and again on October 8, 2008.  A decision letter was sent to the Veteran in September 2008 denying entitlement to payment or reimbursement unauthorized medical expenses incurred as a result of treatment rendered by MUSC from August 16, 2007 to August 22, 2007, finding that the claim was not timely filed as it was not submitted within 90 days of medical care.  That decision was confirmed in a Statement of the Case issued in October 2008.  

Therefore, the Board finds that the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment by MUSC from August 16, 2007 to August 22, 2007, does not fall within the 90-day period for submission of a claim for reimbursement after the date of medical service, or after the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party, in this case January 31, 2008.  Accordingly, in this case the 90-day time period commenced on January 31, 2008, and the initial claim involving treatment provided at MUSC was received in September 2008, more than 90 days thereafter.  Thus, this claim was not filed in a timely manner and is denied on this basis alone under the provisions of 38 C.F.R. § 38 C.F.R. § 17.1004(d). 

After a careful review of the Veterans' Health Administration (VHA) Medical Appeal File, Board finds that payment or reimbursement for unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007, is not warranted as the Veteran does not satisfy all of the nine elements of the Millennium Act.  In particular, the Board finds that the medical services rendered by GMH on August 15, 2007 were not of such nature that delay would have been hazardous to his life or health, nor were they of such nature that he could not have been safely transferred to a VA or other Federal facility.  38 C.F.R. § 17.1002(b). 

In this regard, the Board notes that the treatment provided by GMH on August 15, 2007, was for a diagnostic left heart catheterization due to indications of chest pain.  There was no indication that this diagnostic testing was unscheduled or otherwise done on an emergent basis.  While the testing revealed triple vessel disease, severe, this testing was conducted in conjunction with and prior to heart surgery performed on August 17, 2007, so that as much information could be obtained prior to and in close proximity to that surgery as possible.  

In this case, it is clear that the Veteran had a long history of cardiovascular symptomatolgy and diagnoses since 2002 (see January 2008 AARP Health Care).  Records from the Veteran's MUSC hospitalization from August 16 to 22, 2007, reflect that the Veteran had a history of coronary artery disease and a 7 year history of abnormal EKGs.  It was noted that he had experienced symptoms such as chest pain for 2 months, following which he went to VA and a work-up revealed an abnormal stress test.  He then underwent some lab testing conducted by Labcorp on August 13, 2007; followed by diagnostic testing at GMH on August 15, 2007.  Ultimately, he underwent coronary artery bypass surgery at MUSC, a private medical facility on August 17, 2007.  

The evidence reflects that the Veteran initially sought VA treatment in conjunction with his chest pain, but thereafter elected to pursue a purposeful and scheduled series of private pre-surgical tests and surgery at a private facility.  Evidence on file does not reflect that the Veteran was referred for the private treatment at issue by VA, or that VA facilities were unavailable for either the pre-surgical analysis and laboratory tests or for the surgery itself, as shown by the September and October 2008 VAMC Fee Service Review Sheets.  None of the private medical records of GMH or MUSC reflect that the Veteran was seen on an emergent basis; instead the records reflect that the Veteran sought private treatment in preference to feasibly available VA treatment.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

VA has repeatedly found that the private medical reimbursement sought in this case was not associated with an emergent condition.  The regulation indicates, an emergency exists if a prudent lay person would have reasonably expected that delay in treatment would have been hazardous to life or health.  38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009).  In this case, the evidence clearly reflects that treatment by GMH on August 15, 2007 was not perceived by the Veteran to be hazardous to life or health had it been delayed.  As an initial matter, it is clear that the Veteran had long-standing cardiovascular symptoms and conditions.  Moreover, treatment at GMH came 2 days after undergoing laboratory diagnostics at Labcorp and a day prior to undergoing heart surgery at MUSC on August 17, 2007.  Hence it is clear that his visit to GMH was to assess his pre-surgical condition and was not of such nature that he could not have been safely transferred to or treated at a VA or other Federal facility for surgery, which was not required on an emergent or immediate basis, but which could have taken place at least a day later, as it was on August 17, 2007.  

Thus, as all requirements under 38 U.S.C.A. § 1725 have not been satisfied for payment or reimbursement to be authorized as required by law, the Board finds that the preponderance of the evidence is against the Veteran's claims for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment rendered by GMH on August 15, 2007; and by MUSC from August 16 to 22, 2007, and the claims must be denied.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2011); 38 C.F.R. § 17.1000-08 (2011).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by Georgetown Memorial Hospital on August 15, 2007, is denied. 

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Medical University of South Carolina from August 16, 2007 to August 22, 2007, is denied.


REMAND

At this point, the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates (Inlet), on August 15, 2007, is in quasi-appellate status; but is not yet on appeal before the Board.  

Essentially, the procedural history indicates that the Veteran filed a claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates (Inlet) on August 15, 2007, in February 2008.  The claim was denied in decisions issued in March 2008, and a notice of disagreement was received in June 2008.  Thereafter, a statement of the case (SOC) was issued in September 2008 and reissued in October 2008.  However, consideration of the reimbursement issue involving Inlet is not reflected by either the September or October 2008 Statement of the Case.  As no SOC was ever issued addressing this claim, it necessarily follows that no subsequent valid substantive appeal could have been filed.  Hence, at this point, the claim is in a quasi-appellate status.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  To date, a Statement of the Case addressing the entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates (Inlet), on August 15, 2007, has not been issued.  Under these circumstances, the Board has no discretion and is obliged to remand these claims for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on the issue.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

A Statement of the Case must be provided addressing the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment rendered by the Inlet Cardiopulmonary & Associates (Inlet), on August 15, 2007 which was denied in decisions issued in March 2008 ( followed by the filing of a timely NOD in June 2008).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed following the issuance of the SOC.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects an appeal as to the claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


